DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding amended independent claim 9, no prior art uncovered anticipates or renders obvious applicant(s) claimed a metal frame of an image forming apparatus including a connecting member having a first end portion and a second end portion with a first edge connecting with the first end portion and a second edge positioned on the opposite side to the first edge, wherein the second edge of the second end portion is overlapped with the slit portion in the perpendicular direction, wherein a length between the first edge and the second edge in the perpendicular direction is shorter than a length of the fitted portion in the perpendicular direction, and a maximum length of the second portion in the perpendicular direction is shorter than the length of the fitted portion in the perpendicular direction.


/HOANG X NGO/Primary Examiner, Art Unit 2852